Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 12, 2020

The Court of Appeals hereby passes the following order:

A21I0080. ACE AMERICAN INSURANCE COMPANY v. JAMES BROWN.

      James Brown sued Peter Steerman, AAA Cooper Transportation, Inc., and
AAA Cooper Transportation’s insurance carrier, Ace American Insurance Company
(“AAI”), for injuries Brown allegedly sustained in a collision with Steerman. AAI
filed an answer and defenses. Asserting that AAI had failed to adequately respond to
his discovery requests, Brown filed motions to compel the production of documents
and for sanctions. AAI filed a response in opposition and a motion for spoliation
sanctions against Brown.
      On October 4, 2020, the trial court entered an order compelling AAI to provide
certain discovery responses and pay various fees, and denied AAI’s motion for
spoliation sanctions. On October 15, 2020, AAI filed in the trial court an application
for a certificate of immediate review. The trial court issued a certificate of immediate
review on that same date (October 15, 2020), but AAI did not file its application for
interlocutory review in this Court until October 27, 2020. Brown has moved to
dismiss this application as untimely.
      Under OCGA § 5-6-34 (b), an application for interlocutory appeal must be filed
within ten days of the trial court granting a timely certificate of immediate review.
See Genter v. State, 218 Ga. App. 311, 311 (460 SE2d 879) (1995); Graves v. Dean,
166 Ga. App. 186, 186 (303 SE2d 751) (1983). AAI filed its application for
interlocutory review more than ten days after the trial court granted the certificate of
immediate review. The application, therefore, is untimely. “[W]hen the order
appealed from is an interlocutory order, the appellate court does not acquire
jurisdiction unless the procedure of OCGA § 5-6-34 (b) for interlocutory appeal is
followed.” Cherry v. Coast House, Ltd., 257 Ga. 403, 404 (2) (359 SE2d 904) (1987).
Accordingly, we are unable to consider this untimely application for interlocutory
appeal.
      Based on the foregoing, Brown’s motion to dismiss is hereby GRANTED, and
this application is DISMISSED for lack of jurisdiction.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/12/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.